



Exhibit 10.1



SECOND AMENDMENT TO
CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of August
19, 2014, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”),
the undersigned “Lenders” parties to the Credit Agreement herein defined, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “Wells Fargo,” and in its administrative agent capacity for
the Lenders, “Administrative Agent”). Capitalized terms used but not defined in
this Amendment have the meanings given to them in the Credit Agreement.
RECITALS:
WHEREAS, Borrower, Administrative Agent and the “Lenders” referred to therein
are parties to that certain Credit Agreement dated as of December 13, 2012 (as
the same may be amended in writing and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
financial accommodations available to the Borrower; and
WHEREAS, the Borrower has requested and the Required Lenders are willing to
agree to certain modifications to the Credit Agreement, all subject and pursuant
to the terms and conditions stated herein;
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.Definitions. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended by adding the following definitions or, as applicable,
deleting them in their entirety and substituting the following therefor:
“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in the jurisdiction described in “Governing Law” herein are
authorized or required by law to close.


“LIBOR” means (i) for the purpose of calculating effective rates of interest for
LIBOR Rate Loan, the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery on the first day of each
Interest Period for a period approximately equal to such Interest Period as
reported on Reuters Screen LIBOR01 page (or any successor page) at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
Interest Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation), or (ii) for the purpose of
calculating effective rates of interest for Floating Rate Loans, the rate of
interest per annum determined by Bank based on the rate for United States dollar
deposits for delivery of funds for one (1) month as reported on Reuters Screen
LIBOR01 page (or any successor page) at approximately 11:00 a.m., London time,
or, for any day not a London Business Day, the immediately preceding London
Business Day (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).


“LIBOR Rate” means LIBOR determined pursuant to clause (i) of the definition of
LIBOR.


“London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.







1057841.3



--------------------------------------------------------------------------------





“New York Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in New York are authorized or required by law to
close.


“Second Amendment” means the Second Amendment to Credit Agreement by and among
the Borrower, the Lenders and the Administrative Agent dated as of August 19,
2014.


“Second Amendment Effective Date” means the date on which all of the conditions
precedent to the effectiveness of the First Amendment have been met.


“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the First Amendment Effective Date shall
be $230,000,000.


2.Requests for Borrowing. Section 2.3(a) of the Credit Agreement is hereby
deleted and replaced with the following:
(a)     Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Floating Rate Loan and each Swingline Loan and (ii) at least two (2)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Floating Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (c) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan, (E) whether the
Loans are to be LIBOR Rate Loans or Floating Rate Loans, and (F) in the case of
a LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.


3.Interest Periods. Section 4.1(b) of the Credit Agreement is hereby deleted and
replaced with the following:
(b)     Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or 4.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), six (6) or twelve (12) months commencing on a New York Business Day;
provided that:


(i)     the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan;





1057841.3    2





--------------------------------------------------------------------------------



(ii)     if any Interest Period would otherwise expire so that the day after the
end of such Interest Period is not a New York Business Day (so that a new
Interest Period could not be selected by Borrower to start on such day), such
Interest Period shall continue up to, but shall not include, the next New York
Business Day after the end of such Interest Period, unless the result of such
extension would be to cause any immediately following Interest Period to begin
in the next calendar month in which event the Interest Period shall continue up
to, but shall not include, the New York Business Day immediately preceding the
last day of such Interest Period;


(iii)     any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the second to last Business Day of the relevant calendar
month at the end of such Interest Period;


(iv)     no Interest Period shall extend beyond the Revolving Credit Maturity
Date and Interest Periods shall be selected by the Borrower so as to permit the
Borrower to make the quarterly principal installment payments pursuant to
Section 3.3 without payment of any amounts pursuant to Section 4.9; and


(v)     there shall be no more than six (6) Interest Periods in effect at any
time.


4.Notice and Manner of Conversion or Continuation of Loans. Section 4.2 of the
Credit Agreement is hereby deleted and replaced with the following:
Section 4.2     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the second Business Day after the Closing Date all or any portion of
any outstanding Floating Rate Loans (other than Swingline Loans in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Floating Rate Loans (other than Swingline Loans) or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to
convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m. two
(2) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.


5.Minimum Consolidated EBITDA. Section 8.10(b) of the Credit Agreement is hereby
deleted and replaced by the following:
(b)    Minimum Consolidated EBITDA. As of the last day of any fiscal quarter,
permit Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to be less than
$230,000,000.
6.No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect.



1057841.3    3





--------------------------------------------------------------------------------



7.Conditions Precedent/Subsequent. This Amendment shall be effective when the
Administrative Agent shall have received an original hereof duly executed by all
the Borrower, the Administrative Agent and the Required Lenders, together with
each of the following, each in substance and form acceptable to the
Administrative Agent in its sole discretion:
a)Officer’s Certificates from the Borrower and each Guarantor;
b)an Amended and Restated Revolving Note in favor of Wells Fargo in the maximum
principal amount of $217,500,000 (the “Amended Revolving Note”); and
c)such other documents and agreements referenced in or required by this
Amendment, or as otherwise required by the Administrative Agent in its
reasonable discretion.
8.Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the Representations and Warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date; and without
limiting the forgoing, represent and warrant that the Credit Agreement, this
Amendment, the Amended Revolving Note and each of the other Loan Documents
constitute the continuing legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms, not
subject to any existing defense, counterclaim or right of setoff by the
Borrower, and to the extent that any such defense, counterclaim and/or setoff
exists, each of the same are hereby absolutely and forever waived and released.
9.Release. Borrower and each of the undersigned Guarantors hereby absolutely and
unconditionally releases and forever discharges Administrative Agent and each
Lender, and each of their respective participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, that either Borrower or such Guarantor has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.
10.Miscellaneous. Except as amended hereby, the Credit Agreement remains in full
force and effect in accordance with its original terms. Signature pages to this
Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]



1057841.3    4





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


FASTENAL COMPANY, as the Borrower
 
 
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer



WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Cynthia S. Goplen
Name:
Cynthia S. Goplen
Its:
Vice President





MERCHANTS BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Randal J. Domeyer
Name:
Randal J. Domeyer
Its:
Senior Vice President




[Signature Page to Second Amendment to Credit Agreement Dated as of August 19,
2014]



--------------------------------------------------------------------------------



GUARANTORS' CONSENT, REAFFIRMATION AND GENERAL RELEASE




Each of the undersigned guarantors of all indebtedness of FASTENAL COMPANY to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lender
Parties under the Credit Agreement dated as of December 13, 2012, hereby: (i)
consents to the foregoing Amendment; (ii) reaffirms its obligations under its
respective Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Guaranty; (iv)
reaffirms that its obligations under its respective Guaranty are separate and
distinct from the obligations of any other party under said Credit Agreement and
the other Loan Documents described therein; and (v) agrees to join in and be
bound by all of the terms and provisions of the General Release contained in
Paragraph 6 thereof.


FASTENAL COMPANY PURCHASING, as a
Guarantor
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer



FASTENAL IP COMPANY, as a Guarantor
 
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer






[Consent, Reaffirmation and Release of Guarantors --
Second Amendment to Credit Agreement dated as of August 19, 2014]